Exhibit 10(i)

 

FIFTH AMENDED AND RESTATED TENET HEALTHCARE CORPORATION
2001 STOCK INCENTIVE PLAN

 

Effective May 9, 2012

 

1.                                      Purpose of the Plan.  The purpose of the
Fifth Amended and Restated Tenet Healthcare Corporation 2001 Stock Incentive
Plan is to promote the interests of the Company and its shareholders by
strengthening the Company’s ability to attract, motivate and retain Employees,
Directors, advisors and consultants of training, experience and ability, and to
provide a means to encourage stock ownership and a proprietary interest in the
Company to Directors, officers and valued Employees of the Company and
consultants and advisors to the Company upon whose judgment, initiative, and
efforts the financial success and growth of the business of the Company largely
depend.

 

2.                                      Definitions.

 

(a)                                 “Affiliate” shall have the meaning ascribed
to such term in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

 

(b)                                 “Annual Retainer” means the annual retainer
for Directors established by the Committee or the Board from time to time, but
does not include meeting fees and committee fees.

 

(c)                                  “Appreciation Right” means an award made
under Section 9.

 

(d)                                 “Associate” shall have the meanings ascribed
to such term in Rule 12b-2 of the General Rules and Regulations under the
Exchange Act.

 

(e)                                  “Board” means the Board of Directors of the
Company.

 

(f)                                   “Business Unit” means any facility,
region, division, group, subsidiary or other unit within the Company that is
designated by the Committee to constitute a Business Unit.

 

(g)                                  “Cause”

 

(i)                                     When used in connection with a
Qualifying Termination occurring during a Participant’s Protection Period, the
same meaning as set forth in Section 2.1(f)(2) of the ESP.

 

(ii)                                  When used in connection with a Qualifying
Termination not occurring during a Participant’s Protection Period:

 

(A)                               For any Participant who is a “Covered
Executive” under the ESP, the same meaning as set forth in Section 2.1(f)(1) of
the ESP.

 

(B)                               For any Participant who is not a “Covered
Executive” under the ESP, “Cause” shall mean a Participant’s:

 

--------------------------------------------------------------------------------


 

(1)                                 dishonesty;

 

(2)                                 fraud;

 

(3)                                 willful misconduct;

 

(4)                                 breach of fiduciary duty;

 

(5)                                 conflict of interest;

 

(6)                                 commission of a felony;

 

(7)                                 material failure or refusal to perform his
or her job duties in accordance with Company policies;

 

(8)                                 a material violation of Company policy that
causes harm to the Company or an Affiliate;

 

(9)                                 other wrongful conduct of a similar nature
and degree; or

 

(10)                          sustained unsatisfactory performance which is not
improved after Participant has been provided with a reasonable opportunity to
improve his or her performance in accordance with the Company’s standard
policies and procedures.

 

(iii)                               A Participant will not be deemed to have
been terminated for Cause pursuant to Section 2.g(i) or Section 2.(g)(ii) above,
as applicable, unless and until there has been delivered to the Participant
written notice that the Participant has engaged in conduct constituting Cause. 
The determination of Cause will be made by the Committee with respect to any
Participant who is employed as the Chief Executive Officer of Tenet (“CEO”), by
the CEO (or an individual acting in such capacity or possessing such authority
on an interim basis) with respect to any Participant who is employed as the
Chief Operating Officer of the Company (the “COO”), the Chief Financial Officer
of the Company (the “CFO”), the General Counsel of the Company (“GC”), an
Executive Vice President (“EVP”) of the Company, a Senior Vice President or the
equivalent thereof of the Company (collectively “SVP”) or a Vice President of
the Company (“VP”) and by the COO (or an individual acting in such capacity or
possessing such authority on an interim basis) with respect to any Participant
who is employed as a Hospital Chief Executive Officer (“Hospital CEO”) or any
other Participants.  A Participant who receives written notice that he has
engaged in conduct constituting Cause, will be given the opportunity to be heard
(either in person or in writing as mutually agreed to by the Participant and the
Committee, CEO or COO, as applicable) for the purpose of considering whether
Cause exists.  If it is determined either at or following such hearing that
Cause exists, the Participant will be notified in writing of such determination
within five (5) business days.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Change in Control” of the Company means a
Person, alone or together with its Affiliates and Associates, becoming the
beneficial owner of 20% or more of the general voting power of the Company or
any Person making a filing under Sections 13(d) or 14(d) of the Exchange Act
with respect to the Company which discloses an intent to acquire control of the
Company in a transaction or series of transactions not approved by the Board.

 

(i)                                     “Code” means the Internal Revenue Code
of 1986, as amended, and any successor statute and the regulations promulgated
thereunder, as it or they may be amended from time to time.

 

(j)                                    “Committee” means the Compensation
Committee of the Board, unless the Board appoints another committee to
administer the Plan.

 

(k)                                 “Common Stock” means the $0.05 par value
common stock of the Company.

 

(l)                                     “Company” means Tenet Healthcare
Corporation, a Nevada corporation.

 

(m)                             “Director” means a member of the Board who is
not an Employee or a former Employee who is receiving severance or retirement
benefits (other than under the Tenet Healthcare Corporation Amended and Restated
Supplemental Executive Retirement Plan, as it may be amended from time to time)
from the Company or any of its present or future Business Units.

 

(n)                                 “ESP” means the Tenet Executive Severance
Plan, as amended from time to time.

 

(o)                                 “Eligible Person” means an Employee,
Director, advisor or consultant of the Company or any of its present or future
Business Units.

 

(p)                                 “Employee” means any executive officer or
other employee of the Company, or of any of its present or future Business
Units.

 

(q)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended from time to time or any successor statute.

 

(r)                                    “Fair Market Value” means the closing
price of a share of Common Stock on the New York Stock Exchange on the date as
of which fair market value is to be determined or the actual sale price of the
shares acquired upon exercise if the shares are sold in a same day sale, or if
no sales were made on such date, the closing price of such shares on the New
York Stock Exchange on the next preceding date on which there were such sales.

 

(s)                                   “Good Reason” shall have the following
meaning:

 

(i)                                     When used in connection with a
Qualifying Termination occurring during a Participant’s Protection Period, the
same meaning as set forth in Section 2.1(x)(2) of the ESP.

 

(ii)                                  When used in connection with a Qualifying
Termination not occurring during a Participant’s Protection Period, for any
Participant who is a

 

3

--------------------------------------------------------------------------------


 

“Covered Executive” under the ESP, the same meaning as set forth in Section
2.1(x)(1) of the ESP.

 

(iii)                               For purposes of this Section 2(s),
references to “Employer” in ESP with respect to any Participant means the
Company or an Affiliate employing such Participant.

 

(t)                                    “Incentive Award” means an Option,
Restricted Stock, an Appreciation Right, a Performance Unit, a Restricted Unit,
a Section 162(m) Award or a cash bonus award granted under the Plan.

 

(u)                                 “Incentive Stock Option” means an Option
intended to qualify under Section 422 of the Code.

 

(v)                                 “Option” means an Incentive Stock Option or
a nonqualified stock option.

 

(w)                               “Participant” means any Eligible Person
selected to receive an Incentive Award pursuant to Section 5.

 

(x)                                 “Plan” means the Fifth Amended and Restated
Tenet Healthcare Corporation 2001 Stock Incentive Plan as set forth herein, as
it has been or may be amended and/or restated from time to time.

 

(y)                                 “Performance Criterion” or “Performance
Criteria” means any one or more of the following performance measures, taken
alone or in conjunction with each other, each of which may be adjusted by the
Committee to exclude the before-tax or after-tax effects of any significant
acquisitions or dispositions not included in the calculations made in connection
with setting the Performance Criterion or Performance Criteria for the relevant
Incentive Award:

 

(i)                                     Basic or diluted earnings per share of
common stock, which may be calculated as (A) income calculated in accordance
with Section 2(y)(iv), divided by (x) the weighted average number of shares, in
the case of basic earnings per share, and (y) the weighted average number of
shares and shares equivalents of common stock, in the case of diluted earnings
per share, or (B) using a method as may be specified by the Committee;

 

(ii)                                  Cash flow, which may be calculated or
measured in a manner specified by the Committee;

 

(iii)                               Economic value added, which is after-tax
operating profit less the annual total cost of capital, which may be calculated
or measured in a manner specified by the Committee;

 

(iv)                              Income, which may include, without limitation,
net income and operating income and may be calculated or measured (A) before or
after income taxes, including or excluding interest, depreciation and
amortization, minority interests, extraordinary items and other material
non-recurring items, discontinued operations, the cumulative effect of changes
in accounting policies and the effects of any tax law changes; or (B) using a
method as may be specified by the Committee;

 

4

--------------------------------------------------------------------------------


 

(v)                                 Quality of service and/or patient care,
which may be measured by (A) the extent to which the Company achieves pre-set
quality objectives including, without limitation, patient satisfaction
objectives, or (B) a method as may be specified by the Committee;

 

(vi)                              Return measures (including, but not limited
to, return on assets, capital, equity, or sales), which may be calculated or
measured in a manner specified by the Committee; or

 

(vii)                           The price of the Common Stock or the Company’s
preferred stock. (including, but not limited to, growth measures and total
shareholder return) which may be calculated or measured in a manner specified by
the Committee.

 

(z)                                  “Performance Goals” means the performance
objectives with respect to one Performance Criterion or two or more Performance
Criteria established by the Committee for the Company, a Business Unit or an
individual for the purpose of determining whether, and the extent to which, a
Section 162(m) Award will be awarded or paid.

 

(aa)                          “Performance Unit” means a grant made under
Section 10.

 

(bb)                          “Person” means an individual, firm, corporation or
other entity or any successor to such entity, but “Person” shall not include the
Company, any subsidiary of the Company, any employee benefit plan or employee
stock plan of the Company, or any Person organized, appointed, established or
holding Voting Stock by, for or pursuant to the terms of such a plan or any
Person who acquires 20% or more of the general voting power of the Company in a
transaction or series of transactions approved prior to such transaction or
series of transactions by the Board.

 

(cc)                            “Protection Period” means:

 

(i)                                     With respect to a Participant who is a
“Covered Executive” under the ESP, the same period as set forth in the ESP, and
as it may be amended from time to time; and

 

(ii)                                  With respect to a Participant who is not a
“Covered Executive” under the ESP, the period beginning on the date of the
Change in Control and ending twenty-four (24) months following the occurrence of
a Change in Control.

 

(dd)                          “Qualifying Termination” means:

 

(i)                                     The involuntary termination of a
Participant’s employment by the Company (or Subsidiary) without Cause; or

 

(ii)                                  The Participant’s resignation from the
employment of the Company (or Subsidiary) for Good Reason;

 

5

--------------------------------------------------------------------------------


 

provided, however, that a Qualifying Termination will not occur by reason of the
divestiture of a Subsidiary or an Affiliate with respect to a Participant
employed by such Subsidiary or an Affiliate who is offered a comparable position
with the purchaser and either declines or accept such position.

 

(ee)                            “Restricted Stock” means an award of shares of
Common Stock made under Section 8.

 

(ff)                              “Restricted Unit” means an award made under
Section 11.

 

(gg)                            “Section 162(m)” means Section 162(m) of the
Code and governmental interpretations thereunder.

 

(hh)                          “Section 162(m) Award” means a grant of Options,
Restricted Stock, Performance Units or Restricted Units meeting the requirements
of Code Section 162(m).

 

(ii)                                  “Subsidiary” shall mean any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company if, at the relevant time each of the corporations other than the last
corporation in the unbroken chain owns stock possession 50% or more of the total
combined voting power of all classes of stock in one of the other corporations
in the chain.

 

(jj)                                “Voting Stock” means shares of the Company’s
capital stock having general voting power, with “voting power” meaning the power
under ordinary circumstances (and not merely upon the happening of a
contingency) to vote in the election of directors.

 

3.                                      Shares of Common Stock Subject to the
Plan.

 

(a)                                 Overall Number of Shares Available for
Delivery.  Subject to the provisions of Section 3(d) and Section 14, the
aggregate number of shares of Common Stock that may be issued under the Plan is
60,000,000 shares of Common Stock (as adjusted for the June 28, 2002 stock
split).

 

(b)                                 Effect of Awards on Number of Shares
Available for Delivery.  Each share of Common Stock issued pursuant to the
settlement of Options and Appreciation Rights will reduce the number of shares
of Common Stock referred to in Section 3(a) on a 1-for-1 basis.  Each share of
Common Stock issued pursuant to the settlement of Restricted Stock, Performance
Units and Restricted Units will reduce the number of shares of Common Stock
referred to in Section 3(a) by 1.6 shares.

 

(c)                                  Common Stock Offered.  The shares of Common
Stock to be delivered under the Plan will be made available, at the discretion
of the Board or the Committee, either from authorized but unissued shares of
Common Stock or from previously issued shares of Common Stock reacquired by the
Company, including shares purchased on the open market.

 

(d)                                 Availability of Shares Not Delivered Under
Incentive Awards.  If any share of Common Stock that is the subject of an
Incentive Award is not issued or

 

6

--------------------------------------------------------------------------------


 

transferred and ceases to be issuable or transferable for any reason, such share
of Common Stock will no longer be charged against the limitations provided for
in Section 3(a) and (b) and may again be made subject to Incentive Awards.
Shares as to which an Option has been surrendered in connection with the
exercise of a related Appreciation Right, however, will not again be available
for the grant of any further Incentive Awards. Incentive Awards shall not be
applied against the limitations provided for in Section 3(a) and 3(b) to the
extent they are paid out in cash and not in Common Stock.

 

4.                                      Administration of the Plan.

 

(a)                                 Appointment of Committee.  The Plan will be
administered by the Committee, which will consist of two or more persons (i) who
satisfy the requirements of a “Non-Employee Director” for purposes of Rule 16b-3
under the Exchange Act, and (ii) who satisfy the requirements of an “outside
director” for purposes of Section 162(m) (a “Qualified Member”).

 

(b)                                 Authority of Committee.  The Committee has
and may exercise such powers and authority of the Board as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. The Committee has authority in its discretion to determine the Eligible
Persons to whom, and the time(s) at which, Incentive Awards may be granted and
the number of shares, units, or Appreciation Rights subject to each Incentive
Award. The Committee has authority to interpret the Plan, to make determinations
as to whether a Participant or a Director is permanently and totally disabled,
and to determine the terms and provisions of Incentive Awards.  The Committee
has authority to make all other determinations necessary or advisable for Plan
administration and to prescribe and rescind rules and regulations relating to
the Plan.  All interpretations, determinations, and actions by the Committee
will be final, conclusive, and binding upon all parties.

 

(c)                                  Manner of Exercise of Committee Authority. 
At any time that a member of the Committee is not a Qualified Member, any action
of the Committee relating to an Incentive Award granted or to be granted to a
Participant who is then subject to Section 16 of the Exchange Act in respect of
the Company, or relating to an Award intended by the Committee to qualify as
“performance-based compensation” within the meaning of Section 162(m), may be
taken either (i) by a subcommittee, designated by the Committee, composed solely
of two or more Qualified Members, or (ii) by the Committee but with each such
member who is not a Qualified Member abstaining or recusing himself or herself
from such action; provided, however, that, upon such abstention or recusal, the
Committee remains composed solely of two or more Qualified Members.  Such
action, authorized by such a subcommittee or by the Committee upon the
abstention or recusal of such non-Qualified Member(s), shall be the action of
the Committee for purposes of this Plan.  Any action of the Committee shall be
final, conclusive and binding on all persons, including the Company, its
subsidiaries, stockholders, Participants or other persons claiming rights from
or through a Participant.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  The Committee may delegate
to officers or employees of the Company or a subsidiary, or committees thereof,
the authority,

 

7

--------------------------------------------------------------------------------


 

subject to such terms as the Committee shall determine, to perform such
functions, including administrative functions, as the Committee may determine,
to the extent that such delegation will not result in the loss of an exemption
under Rule 16b-3(d)(1) under the Exchange Act for Incentive Awards granted to
Participants subject to Section 16 of the Exchange Act in respect of the Company
and will not cause Incentive Awards intended to qualify as “performance-based
compensation” under Section 162(m) to fail to so qualify.  The Committee may
appoint agents to assist it in administering this Plan.

 

(d)                                 One-Time Option Exchange.  As approved by
the Company’s shareholders on May 26, 2005, the Company may implement a one-time
only exchange of certain Options for Restricted Units pursuant to the terms of
the option exchange program described in the Company’s 2005 proxy statement.

 

(e)                                  Limitation of Liability.  No member of the
Board or the Committee will be liable for any action or determination made in
good faith by the Board or the Committee with respect to the Plan or any
Incentive Award under it.

 

5.                                      Eligibility.

 

(a)                                 Employees.  All Employees who have been
determined by the Committee to be key Employees and all consultants and advisors
to the Company, or to any Business Unit, present or future, that have been
determined by the Committee to be key consultants or advisors are eligible to
receive Incentive Awards under the Plan; provided, however, that only Employees
who have been determined by the Committee to be key Employees of the Company or
any subsidiary corporation (within the meaning of Section 424(f) of the Code)
shall be eligible to receive Incentive Stock Options under the Plan.

 

(b)                                 Directors.  All Directors are eligible to
receive Incentive Awards in accordance with Section 7.

 

(c)                                  Ten Percent Shareholders.  No person will
be eligible for the grant of any Incentive Stock Option who owns or would own
immediately after the grant of such Option, directly or indirectly, stock
possessing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any subsidiary corporation (within the
meaning of Section 424(f) of the Code).  This does not apply if, at the time
such Incentive Stock Option is granted, the Incentive Stock Option price is at
least 110% of the Fair Market Value of the Common Stock on the date of the grant
and the Incentive Stock Option is not exercisable after the expiration of five
years from the date of grant.

 

(d)                                 Grant of Incentive Awards.  The Committee
has authority, in its sole discretion, to determine and designate from time to
time those Eligible Persons who are to be granted Incentive Awards, and the
type(s) and amount(s) of Incentive Award(s) to be granted.  Each Incentive Award
will be evidenced by a written instrument and may include such other terms and
conditions consistent with the Plan as the Committee may determine.

 

8

--------------------------------------------------------------------------------


 

6.                                      Terms and Conditions of Options.

 

(a)                                 Exercise Price.  The exercise price per
share for each Option, including Options granted to Directors under Section 7,
will be at least equal to the Fair Market Value of the Common Stock on the date
of grant.  Once an Option has been granted, (i) the exercise price per share for
that Option may not be reduced, and (ii) that Option may not be cancelled and
reissued, without shareholder approval, except as provided in Sections 4(d) and
14.

 

(b)                                 Vesting.  Options shall vest and be
exercisable as determined by the Committee, but in no event may an Option be
exercisable after 10 years from the date of grant.

 

(c)                                  Payment of Exercise Price.  The exercise
price of an Option, including an Option granted to a Director under Section 7,
and any federal and state withholding obligation resulting from the exercise of
such Option, will be payable in full (i) upon exercise, in cash, (ii) by the
Participant irrevocably authorizing a broker approved in writing by the Company
to sell shares of Common Stock acquired through exercise of the Option and
remitting to the Company a sufficient portion of the sale proceeds to pay the
entire exercise price and any federal and state withholding resulting from such
exercise (a “cashless exercise”); provided that, notwithstanding anything in
this Plan to the contrary, (A) the Company shall issue such shares of Common
Stock only at or after the time the Company receives full payment for such
shares, (B) the exercise price for such shares of Common Stock will be due and
payable to the Company no later than one business day following the date on
which the proceeds from the sale of the underlying shares of Common Stock are
received by the authorized broker, and (C) in no event will the Company directly
or indirectly extend or maintain credit, arrange for the extension of credit or
renew any extension of credit, in the form of a personal loan or otherwise, in
connection with a cashless exercise, (iii) in the discretion of the Committee,
upon exercise, by the assignment and delivery to the Company of shares of Common
Stock owned by the Participant, or (iv) by a combination of any of the above. 
Any shares assigned and delivered to the Company in payment or partial payment
of the exercise price will be valued at the Fair Market Value on the exercise
date and shall be accompanied by an assignment separate from any certificate and
any other document(s) reasonably requested by the Company.

 

(d)                                 Incentive Stock Option Limitation.  With
respect to Incentive Stock Options granted under the Plan, the aggregate Fair
Market Value (determined as of the date the Incentive Stock Option is granted)
of the number of shares with respect to which Incentive Stock Options are
exercisable for the first time by an Employee during any calendar year (under
the Plan or any other plan of the Company or a subsidiary corporation (within
the meaning of Section 424(f) of the Code)) shall not exceed one hundred
thousand dollars ($100,000) or such other limit as may be set forth in the Code.

 

(e)                                  Fractional Shares.  No fractional shares
will be issued pursuant to the exercise of an Option, including Options granted
to Directors under Section 7, nor will any cash payment be made in lieu of
fractional shares.

 

(f)                                   Reload Options.  With respect to the
exercise of an Option under the Plan, the Participant may, in the discretion of
the Committee, receive a replacement Option

 

9

--------------------------------------------------------------------------------


 

under the Plan to purchase a number of shares of Common Stock equal to the
number of shares of Common Stock, if any, that the Participant delivered on
exercise of the Option, with a purchase price equal to the Fair Market Value on
the exercise date and with a term extending to the expiration date of the
original Option.

 

(g)                                  Plan Term for Incentive Stock Options.  All
Incentive Stock Options shall be granted within 10 years from the date this Plan
is adopted or is approved by the shareholders, whichever is earlier.

 

7.                                      Terms and Conditions of Incentive Awards
Granted to Directors.

 

(a)                                 Discretionary Incentive Awards.  The Board
shall determine in its discretion the Directors to whom, and the time(s) at
which, Incentive Awards may be granted to Directors and the number of shares
subject to such Incentive Award grants.

 

(b)                                 Incentive Award Agreements.  Each Incentive
Award will be evidenced by a written instrument, which shall include such terms
and conditions consistent with this Plan as the Committee may determine.

 

(c)                                  Vesting.  Incentive Awards granted to
Directors shall vest as determined by the Board, in its discretion, and may vest
immediately upon grant.

 

(d)                                 Election to Receive Incentive Awards.  A
Director may make an election:

 

(i)                                     upon being elected to the Board, within
30 days from the date he/she is notified that he/she is eligible to make the
election; and

 

(ii)                                  between November 1 and December 15 of each
year,

 

to convert all or a portion of his/her Annual Retainer for the following
calendar year into Incentive Awards as the Committee may determine.

 

(A)                               Unless otherwise determined by the Board, on
the day that a Director who has elected to convert all or a portion of his/her
Annual Retainer into Incentive Awards otherwise would have received payment of a
portion of the Annual Retainer, the Director shall receive an Incentive Award
with respect to a number of shares of Common Stock equal to (1) with respect to
Incentive Awards that are Options or Appreciation Rights (x) four times the
amount of the Annual Retainer to be converted into an Incentive Award on such
date divided by (y) the Fair Market Value of the Common Stock on such date, or
(2) with respect to Incentive Awards that are Restricted Stock, Restricted
Units, or Performance Units (x) the amount of the Annual Retainer to be
converted into an Incentive Award on such date divided by (y) the Fair Market
Value of the Common Stock on such date.

 

(B)                               Unless otherwise determined by the Board,
Incentive Awards that are Options granted under this Section 7(d) shall vest
immediately and shall have a term of ten years.

 

10

--------------------------------------------------------------------------------


 

(C)                               A Director shall not transfer or otherwise
dispose of the shares acquired upon settlement of an Incentive Award granted
under this Section 7(d) earlier than one year following the date of the
settlement (except that a Director may dispose of a number of shares sufficient
to pay the exercise price and any taxes withheld in connection with such
exercise).

 

(e)                                  Expiration of Options Following Removal or
Failure to be Reelected.  If a non-executive Director is removed from office by
the Company’s shareholders, is not nominated for reelection by the Board or is
nominated by the Board but is not reelected by the Company’s shareholders, then
Incentive Awards that are Options granted hereunder will expire one year after
the date of removal or failure to be elected unless by their terms they expire
sooner.

 

(f)                                   Expiration of Options Following
Retirement.  If the Director retires at or after age 65, or retires prior to age
65 with the consent of the Committee, Incentive Awards that are Options granted
hereunder will continue to vest, be exercisable and expire in accordance with
their terms.

 

(g)                                  Expiration of Options Following Death or
Disability.  If the Director dies or becomes permanently and totally disabled
while serving in such capacity, Incentive Awards that are Options granted
hereunder will expire five years after the date of death or permanent and total
disability unless by their terms they expire sooner.

 

(h)                                 Death or Disability Following Removal or
Failure to be Reelected.  If the Director dies or becomes permanently and
totally disabled within the one-year period referred to in Section 7(e),
Incentive Awards that are Options granted hereunder will expire one year after
the date of death or permanent and total disability unless by their terms they
expire sooner.  If the Director dies or becomes permanently and totally disabled
within the five-year period referred to in Section 7(g), Incentive Awards that
are Options granted hereunder will expire upon the later of the end of such
five-year period or one year after the date of death or permanent and total
disability unless by their terms they expire sooner.

 

(i)                                     Terms and Conditions of Incentive Awards
Other Than Options.  Incentive Awards other than Options shall contain terms and
conditions consistent with this Plan as the Committee may determine.

 

8.                                      Terms and Conditions of Restricted
Stock.

 

(a)                                 Vesting and Restrictions.  The Committee
shall determine in its discretion the vesting period and any additional
restrictions and conditions for Restricted Stock.

 

(b)                                 Shareholder Rights.  Restricted Stock shall
consist of Common Stock and shall be represented by stock certificates
registered in the name of the Participant.  The Participant shall have all
rights of a shareholder prior to the vesting of a grant of Restricted Stock,
including the right to vote the shares and receive all dividends and other
distributions paid or made with respect thereto.

 

11

--------------------------------------------------------------------------------


 

(c)                                  Restrictions on Transfer.  Unless otherwise
determined by the Committee, Restricted Stock may not be transferred, assigned
or made subject to any encumbrance, pledge or charge until such Restricted Stock
has vested and any other restrictions or conditions on such Restricted Stock are
removed, have been satisfied or expire.

 

(d)                                 Certificates for Common Stock.  The
certificates representing a grant of Restricted Stock will remain in the
physical custody of the Company until such Restricted Stock has vested and any
other restrictions or conditions on such Restricted Stock are removed, have been
satisfied or expire.

 

(e)                                  Other Terms and Conditions.  The Committee
may impose such other conditions on any Restricted Stock granted pursuant to the
Plan as it may deem advisable, including, without limitation, restrictions under
the Securities Act of 1933, as amended, under the requirements of any stock
exchange on which the Common Stock is then listed and under any blue sky or
other securities laws applicable to such Restricted Stock.

 

(f)                                   Performance Criteria.  Restricted Stock
with vesting tied to a Performance Criterion or Performance Criteria shall have
a minimum vesting period of at least one year.  All other Restricted Stock shall
become fully vested over a period of no less than three years.

 

9.                                      Terms and Conditions of Appreciation
Rights.

 

(a)                                 Grant.  The Committee may grant an
Appreciation Right in connection with or without relationship to an Option.  An
Appreciation Right granted with relationship to an Option may be granted at the
time the Option is granted or at any time thereafter during the term of the
Option.

 

(b)                                 Appreciation Rights Related to Options.

 

(i)                                     An Appreciation Right granted in
connection with an Option will entitle the holder, upon exercise, to surrender
such Option or any portion thereof, to the extent unexercised, with respect to
the number of shares as to which such Appreciation Right is exercised, and to
receive payment of an amount computed pursuant to Section 9(b)(iii).  Such
Option will cease to be exercisable to the extent and when surrendered.

 

(ii)                                  Subject to Section 9(e), an Appreciation
Right granted in connection with an Option hereunder will be exercisable at such
time or times, and only to the extent, that a related Option is exercisable,
will expire no later than the related Option expires and will not be
transferable except to the extent that such related Option may be transferable.

 

(iii)                               Upon the exercise of an Appreciation Right
granted in connection with an Option, the holder will be entitled to receive, at
the Committee’s discretion, (iv) a cash payment determined by multiplying
(A) the difference obtained by subtracting (x) the exercise price of the related
Option from (y) the Fair Market Value of a share of Common Stock on the date of
exercise of such Appreciation Right, by (B) the number of shares

 

12

--------------------------------------------------------------------------------


 

as to which such Appreciation Right is being exercised, or (v) a number of whole
shares of Common Stock determined by dividing (A) the dollar amount calculated
in (i) above by (B) the Fair Market Value of a share of Common Stock on the date
of exercise of such Appreciation Right.

 

(c)                                  Appreciation Rights Without Relationship to
Options.

 

(i)                                     An Appreciation Right granted without
relationship to an Option will be exercisable for the period of time determined
by the Committee, which shall not exceed 10 years from the date of grant.

 

(ii)                                  An Appreciation Right granted without
relationship to an Option will specify the number of shares to which it relates
and will entitle the holder, upon exercise of the Appreciation Right, to
receive, at the Committee’s discretion, (iii) a cash payment of an amount
determined by multiplying (A) the difference obtained by subtracting (x) the
amount assigned to the Appreciation Right by the Committee on the date of grant
(which shall not be less than the Fair Market Value of a share of Common Stock
on the date of grant) from (y) the Fair Market Value of a share of Common Stock
on the date of exercise of such Appreciation Right, by (B) the number of shares
as to which such Appreciation Right will have been exercised, or (iv) a number
of whole shares of Common Stock determined by dividing (A) the dollar amount
calculated in (i) above by (B) the Fair Market Value of a share of Common Stock
on the date of exercise of such Appreciation Right.

 

(d)                                 Maximum Amount Payable.  At the time an
Appreciation Right is granted, the Committee may determine the maximum amount
payable with respect to such Appreciation Right; provided, however, that such
maximum amount shall in no event be greater than the amount determined in
accordance with Section 9(b)(iii) or 9(c)(ii), as the case may be.

 

(e)                                  Appreciation Rights Related to Incentive
Stock Options.  An Appreciation Right granted in connection with an Incentive
Stock Option may be exercised only when the market price of the Common Stock
subject to the Incentive Stock Option exceeds the exercise price set forth in
the Incentive Stock Option.

 

10.                               Terms and Conditions of Performance Units.

 

(a)                                 Value of Performance Units.  The value of
Performance Units may be measured in whole or in part by the value of shares of
Common Stock, the performance of the Participant, the performance of the Company
or any Business Unit or any combination thereof. Such Performance Unit shall be
payable in cash and/or shares of Common Stock as determined by the Committee.

 

(b)                                 Performance Period and Performance Goals. 
At the time of a Performance Unit grant, the Committee shall determine a
performance period applicable to the Performance Unit, one or more Performance
Goals to be achieved during the applicable performance period and a schedule
indicating the value of a Performance Unit at various levels of performance
relative to the Performance Goal(s).  No performance period shall be less than
one year nor shall it exceed

 

13

--------------------------------------------------------------------------------


 

10 years from the date of the grant.  At the end of the applicable performance
period, the Committee shall determine the extent to which a Performance
Goal(s) have been attained in order to establish the amount of cash payment to
be made, or the number of shares of Common Stock to be issued, if any.  The
number of shares of Common Stock issued upon attainment of a Performance
Goal(s) shall be determined by dividing the value of the Performance Unit by the
Fair Market Value of a share of Common Stock on the date such payment is to be
made.

 

(c)                                  Committee Discretion.  The Performance
Goals applicable to a Performance Unit grant may be subject to such later
revisions as the Committee shall deem appropriate to reflect significant
unforeseen events such as changes in laws, regulations or accounting practices,
or unusual or nonrecurring items or occurrences.

 

(d)                                 Other Restrictions and Conditions. 
Performance Units shall be subject to such other restrictions and conditions as
the Committee shall determine.

 

11.                               Terms and Conditions of Restricted Units.

 

(a)                                 Grant.  Restricted Units may be granted
under the Plan based on a Participant’s continued employment with the Company. 
Such Restricted Unit shall be payable in cash and/or shares of Common Stock as
determined by the Committee.

 

(b)                                 Vesting.  At the time a Restricted Unit is
granted, the Committee shall determine the vesting period . Restricted Units
shall become fully vested over a period no less than three years and no greater
than 10 years from the date of the grant.  The Committee may establish a maximum
value for a Restricted Unit at the time of grant.

 

(c)                                  Settlement.  If the Restricted Unit is
payable in cash, a cash amount equivalent in value to the Fair Market Value of
one share of Common Stock on the last day of the vesting period, subject to any
maximum value determined by the Committee at the time of grant, shall be paid
with respect to each such Restricted Unit granted to a Participant.  If the
Restricted Unit is payable in shares of Common Stock, one share of Common Stock,
subject to any maximum value determined by the Committee at the time of grant,
shall be issued with respect to each such Restricted Unit granted to the
Participant.

 

(d)                                 Committee Discretion.  A Restricted Unit
grant may be made subject to such later revisions as the Committee shall deem
appropriate to reflect significant unforeseen events such as changes in laws,
regulations or accounting practices, or unusual or nonrecurring items or
occurrences.

 

(e)                                  Other Restrictions and Conditions. 
Restricted Units shall be subject to such other restrictions and conditions as
the Committee shall determine.

 

12.                               Section 162(m) Awards.

 

Without limiting the generality of the foregoing, Restricted Stock, Performance
Units and Restricted Units referred to in Sections 8, 10 and 11, respectively,
may be granted as awards that satisfy the additional requirements of this
Section 12 so as to qualify for

 

14

--------------------------------------------------------------------------------


 

exemption as “performance-based compensation” within the meaning of
Section 162(m). Any such award shall be designated as a Section 162(m) Award at
the time of grant.

 

(a)                                 Eligible Class.  The eligible class of
persons for Section 162(m) Awards shall be all Eligible Persons.

 

(b)                                 Performance Goals.  A Participant’s right to
receive any payment with respect to an Incentive Award designated as a
Section 162(m) Award shall be determined by the degree Performance
Goal(s) is/are achieved. The specific Performance Goal(s) with respect to a
Section 162(m) Award must be established by the Committee in accordance with
Section 162(m). Notwithstanding anything in the Plan to the contrary (other than
Section 14(d)), as and to the extent required by Section 162(m), the Performance
Goal(s) must state, in terms of an objective formula or standard, the method of
computing the amount of compensation payable to the Participant if the
Performance Goal(s) is/are attained, and must not allow the Committee nor the
Board to use its discretion to increase the amount of compensation payable that
otherwise would be due upon attainment of the Performance Goal(s).

 

(c)                                  Committee Certification.  Before any
Section 162(m) Award is paid to a Participant, the Committee must certify in
writing (by resolution or otherwise) that the applicable Performance Goal(s) and
any other material terms of the Section 162(m) Award were satisfied.

 

(d)                                 Terms And Conditions of Awards; Committee
Discretion to Reduce Awards.  The Committee shall have discretion to determine
the conditions, restrictions or other limitations, in accordance with the terms
of this Plan and Section 162(m), on the payment of individual
Section 162(m) Awards. Unless otherwise provided in a Section 162(m) Award
agreement, the Committee reserves the right to reduce the amount otherwise
payable under a Section 162(m) Award on any basis (including the Committee’s
discretion).

 

(e)                                  Adjustments for Material Changes.  As and
to the extent permitted by Section 162(m), in the event of (i) a change in
corporate capitalization, a corporate transaction or a complete or partial
corporate liquidation, or (ii) any extraordinary gain or loss or other event
that is treated for accounting purposes as an extraordinary item under generally
accepted accounting principles, or (iii) any material change in accounting
policies or practices affecting the Company and/or the Performance Goal(s),
then, to the extent any of the foregoing events was not anticipated at the time
the Performance Goal(s) was established, the Committee may make adjustments to
the Performance Goal(s), based solely on objective criteria, so as to neutralize
the effect of the event on the applicable Section 162(m) Award.

 

(f)                                   Interpretation.  It is the intent of the
Company that the Section 162(m) Awards satisfy, and be interpreted in a manner
that satisfy, the applicable requirements of Section 162(m), including the
requirements for performance-based compensation under Section 162(m)(4)(C), so
that the Company’s tax deduction for remuneration in respect of such an award
for services performed by employees of the Company who are subject to
Section 162(m) is not disallowed in whole or in part by the operation of such
Code section. If any provision of this

 

15

--------------------------------------------------------------------------------


 

Plan otherwise would frustrate or conflict with the intent expressed in this
Section 12, that provision, to the extent possible, shall be interpreted and
deemed amended so as to avoid such conflict. To the extent of any remaining
irreconcilable conflict with such intent, such provision shall be deemed void as
applicable to such employees with respect to whom such conflict exists. Nothing
herein shall be interpreted so as to preclude any Eligible Person from receiving
an award that is not a Section 162(m) Award.

 

13.                               Limits on Awards.

 

The maximum number of shares of Common Stock or stock units underlying Incentive
Awards that may be granted to any Eligible Person during any period of five
consecutive fiscal years of the Company, beginning with fiscal year 2002, shall
not exceed an average of 1,000,000 shares per year, either individually or in
the aggregate, with respect to all such types of awards, with such number of
shares subject to adjustment on the same basis as provided in Section 14.  To
the extent required by Section 162(m), awards subject to the foregoing limit
that are cancelled shall not again be available for grant under this limit. The
maximum dollar amount of cash compensation in respect of Performance Units that
may be paid to any Eligible Person during any period of five consecutive fiscal
years of the Company, beginning with fiscal year 2002, shall not exceed an
annual average of $5,000,000.

 

14.                               Adjustment Provisions.

 

(a)                                 Subdivision or Consolidation of Common
Stock.  Subject to Section 14(b), if the outstanding shares of Common Stock of
the Company are increased, decreased, or exchanged for a different number or
kind of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to such shares of Common
Stock, through merger, consolidation, spin off, sale of all or substantially all
the property of the Company, reorganization, recapitalization, reclassification,
stock dividend, stock split, reverse stock split or other distribution with
respect to such shares of Common Stock, or other securities, the Committee may
make an appropriate and proportionate adjustment in (i) the maximum number and
kind of shares provided in Section 3, (ii) the maximum number and kind of shares
provided in Section 13, (iii) the number and kind of shares, units, or other
securities subject to then-outstanding Incentive Awards, and (iv) the exercise
or other price for each share or unit subject to then-outstanding Incentive
Awards without change in the aggregate purchase price or value as to which such
Incentive Awards remain exercisable or subject to restrictions.

 

(b)                                 Corporate Restructuring.  Notwithstanding
the provisions of Section 14(a), upon dissolution or liquidation of the Company
or upon a reorganization, merger, or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation or survives as a subsidiary of another corporation, or upon the sale
of all or substantially all the property of the Company, all Incentive Awards
then outstanding under the Plan will be fully vested and exercisable and all
restrictions will immediately cease, unless provisions are made in connection
with such transaction for the continuance of the Plan or the assumption or the
substitution for such Incentive Awards of new incentive awards covering the
stock of a successor corporation, or a parent or

 

16

--------------------------------------------------------------------------------


 

subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices.

 

(c)                                  Committee Discretion.  Adjustments under
Sections 14(a) and (b) will be made by the Committee, whose determination as to
what adjustments will be made and the extent thereof will be final, binding and
conclusive. No fractional interest will be issued under the Plan on account of
any such adjustments.

 

(d)                                 Change in Control.  Notwithstanding any
provision herein to the contrary, in the event a Change in Control occurs:

 

(i)                                     all Incentive Awards held by Directors
will be fully vested and any restrictions upon exercise in Section 7 will
immediately cease; and

 

(ii)                                  the Committee may, in its sole discretion,
without obtaining shareholder approval, take any one or more of the following
actions with respect to all Participants other than Directors:

 

(A)                               Accelerate the vesting and/or performance
periods of, or where applicable make fully payable, any outstanding Incentive
Awards;

 

(B)                               Determine that all or any portion of
conditions and/or restrictions associated with any Incentive Award have been
met;

 

(C)                               Grant a cash bonus award to any of the holders
of outstanding Options, except the holders of outstanding Options that meet the
requirements of Section 162(m);

 

(D)                               Grant Appreciation Rights to holders of
outstanding Options;

 

(E)                                Pay cash to any or all Incentive Award
holders in exchange for the cancellation of their outstanding Incentive Awards;
and/or

 

(F)                                 Make any other adjustments or amendments to
the Plan and outstanding Incentive Awards and substitute new Incentive Awards.

 

15.                               General Provisions.

 

(a)                                 No Right to Continued Services.  Nothing in
the Plan or in any instrument executed pursuant to the Plan will confer upon any
Participant who is an Employee, Director, consultant or advisor any right to
continue in the employ or service of the Company or any of its subsidiaries or
affect the right of the Company to terminate the employment of any Employee,
terminate the consulting or advisory services of any Participant at any time
with or without cause, or the right of the Company’s shareholders to remove any
Director from office in accordance with the Company’s bylaws.

 

(b)                                 Conditions to Delivery of Common Stock.  No
shares of Common Stock will be issued or transferred pursuant to an Incentive
Award unless and until all then-applicable requirements imposed by federal and
state securities and other laws,

 

17

--------------------------------------------------------------------------------


 

rules and regulations and by any regulatory agencies having jurisdiction, and by
any stock exchanges upon which the Common Stock may be listed, have been fully
met.  As a condition precedent to the issuance of shares pursuant to the grant,
settlement or exercise of an Incentive Award, the Company may require the
Participant to take any reasonable action to meet such requirements.

 

(c)                                  Limitation on Shareholder Rights.  No
Participant and no beneficiary or other person claiming under or through such
Participant will have any right, title or interest in or to any shares of Common
Stock allocated or reserved under the Plan or subject to any Incentive Award
except as to such shares of Common Stock, if any, that have been issued or
transferred to such Participant.

 

(d)                                 Taxes.  The Company shall have the right to
deduct from any settlement, including the delivery or vesting of Incentive
Awards, made under the Plan any federal, state or local taxes of any kind
required by law to be withheld with respect to such payments or take such other
action as may be necessary in the opinion of the Company to satisfy all
obligations for the payment of such taxes. With respect to an Incentive Award,
the Committee may, in its discretion, permit the Participant to satisfy, in
whole or in part, any tax withholding obligation which may arise in connection
with the exercise of the Incentive Award by electing to have the Company
withhold shares of Common Stock having a Fair Market Value equal to the amount
of the tax withholding.

 

(e)                                  Transferability.  Except with the prior
written consent of the Committee, Incentive Awards granted under the Plan, shall
not be transferable other than (i) by will or the laws of descent and
distribution, (ii) pursuant to a domestic relations order, or (iii) by gift, and
not for value, during the Participant’s lifetime to a revocable trust that has
the same taxpayer identification number as the Participant and of which the
Participant is the trustee, but only if such gift (A) would not result in the
Company losing all or any part of the tax deduction to which it would be
entitled, (B) does not otherwise adversely affect the interests of the Company
as determined by the Committee, and (C) complies with all rules and regulations
regarding such gifts established by the Company from time to time.  The
Committee may establish procedures pursuant to which Participants may designate
beneficiaries to receive any outstanding Incentive Awards upon the death of the
Participant.  In addition the Committee may establish procedures to effectuate
the division or transfer of Incentive Awards pursuant to a domestic relations
order.  Finally, the Committee in its own discretion may permit other transfers
of Incentive Awards and may establish guidelines pursuant to which other
transfers will be permissible.

 

(f)                                   Additional Terms and Conditions of
Incentive Awards.  The forms of Incentive Awards granted under the Plan may
contain such other provisions as the Committee may deem advisable.

 

16.                               Termination of Incentive Awards.

 

(a)                                 Termination of Appreciation Rights and
Options.  Unless otherwise determined by the Committee, an Appreciation Right or
an Option held by a person who was an Employee at the time such Appreciation
Right or Option was granted will

 

18

--------------------------------------------------------------------------------


 

expire immediately if and when such person ceases to be an Employee, except as
follows:

 

(i)                                     If an Employee experiences a Qualifying
Termination occurring outside of the Employee’s Protection Period, then the
Appreciation Rights and Options will expire three months thereafter unless by
their terms they expire sooner. During said period, the Appreciation Rights and
Options may be exercised in accordance with their terms, but only to the extent
exercisable on the date of termination of employment.

 

(ii)                                  If an Employee experiences a Qualifying
Termination within the Employee’s Protection Period, then the Options will
expire twenty-four months thereafter unless by their terms they expire sooner.
During said period, the Appreciation Rights and Options may be exercised in
accordance with their terms, but only to the extent exercisable on the date of
termination of employment.

 

(iii)                               If an Employee voluntarily resigns his
employment with the Company, then the Options will expire three months
thereafter unless by their terms they expire sooner.  During said period, the
Options may be exercised in accordance with their terms, but only to the extent
exercisable on the date of termination of employment.

 

(iv)                              If the Employee retires at normal retirement
age as determined by the Company from time to time, retires with the consent of
the Company at an earlier date or becomes permanently and totally disabled, as
determined by the Committee, while employed by the Company, the Appreciation
Rights and Options of the Employee will continue to vest, be exercisable and
expire in accordance with their terms.

 

(v)                                 If an Employee dies while employed by the
Company, the Appreciation Rights and Options of the Employee will become fully
exercisable as of the date of death and will expire three years after the date
of death unless by their terms they expire sooner. If the Employee dies or
becomes permanently and totally disabled as determined by the Committee within
the three months referred to in subparagraph (i) above, the Appreciation Rights
and Options will become fully exercisable as of the date of death or such
permanent disability and will expire, in the case of death, one year after the
date of such death. In the case of permanent and total disability such Options
and Appreciation Rights will expire in accordance with their terms. If the
Employee dies or becomes permanently and totally disabled as determined by the
Committee subsequent to the time the Employee retires at normal retirement age
or retires with the consent of the Company at an earlier date, the Appreciation
Rights and Options will fully vest as of the date of death or permanent and
total disability and will expire, in the case of death, one year after the date
of death. In the case of permanent and total disability, such Appreciation
Rights and Options will expire in accordance with their terms.

 

(b)                                 Termination of Restricted Stock, Performance
Units and Restricted Units.  Unless otherwise determined by the Committee, in
the event an Employee who holds

 

19

--------------------------------------------------------------------------------


 

Restricted Stock, Performance Units or Restricted Units (including any such
award designated as a Section 162(m) Award) ceases to be an Employee, all such
Restricted Stock, Performance Units or Restricted Units subject to restrictions
at the time his/her employment terminates will expire, terminate and be
cancelled except as follows:

 

(i)                                     In the event the holder of Restricted
Stock or Restricted Units ceases to be an Employee due to death, all such
Restricted Stock or Restricted Units subject to restrictions at the time his/her
employment terminates will no longer be subject to said restrictions.

 

(ii)                                  If an Employee retires at normal
retirement age as determined by the Company from time to time or retires with
the consent of the Company at an earlier date or becomes permanently and totally
disabled as determined by the Committee, all such Restricted Stock, Performance
Units or Restricted Units will continue to vest over the applicable vesting or
performance period provided that during these periods such Employee does not
engage in or assist any business that the Company, in its sole discretion,
determines to be in competition with any business conducted by the Company or
any of its Business Units.

 

(iii)                               In the event a holder of Performance Units
ceases to be an Employee prior to the end of a performance period applicable
thereto, the Committee in its sole discretion shall determine whether to make
any payment to the Participant in respect of such Performance Unit and the
timing of such payment, if any.

 

(c)                                  Termination of Incentive Awards Granted to
Persons Other Than Employees or Directors.  Unless otherwise determined by the
Committee, in the event the engagement by the Company of a Participant who is an
advisor or consultant, but not an Employee or Director, ceases for any reason
(whether terminated by the Company or the Participant), the Participant’s
unvested Appreciation Rights or Options shall not vest and the Participant’s
unexercised but vested Appreciation Rights or Options will expire and become
unexercisable 90 days after termination.  The Participant’s Restricted Stock,
Performance Units or Restricted Units subject to restrictions at the time the
engagement ceases will expire, terminate and be cancelled.

 

(d)                                 Leave of Absence.  The Committee in its sole
discretion may determine that any Participant who is on leave of absence for any
reason will be considered as still in the employ or service of the Company with
respect to any Incentive Award; provided, however, that such Participant’s
rights to such Incentive Award during a leave of absence will be limited to the
extent to which such Incentive Award was earned or vested at the commencement of
such leave of absence.

 

(e)                                  Section 409A Compliance.  The Committee
intends that any Incentive Awards which are subject to the provisions of
Section 409A of the Code be administered in accordance with the provisions of
Section 409A and the regulations thereunder.  Accordingly, any Incentive Awards
which are subject to Section 409A of the Code and will be settled by reason of a
Participant’s separation from service, within the meaning of Section 409A of the
Code, will be subject to the six

 

20

--------------------------------------------------------------------------------


 

(6) month delay applicable to “specified employees,” as defined under
Section 409A of the Code and the regulations thereunder, with the determination
of specified employees being made using the optional rule of determining
compensation under Section 1.415(c)-2(d)(4) of the Treasury Regulations (i.e.,
W-2 wages plus amounts that would be includible in wages except for an election
under Section 125(a) of the Code (regarding cafeteria plan elections) under
Section 132(f) of the Code (regarding qualified transportation fringe benefits)
or Section 402(e)(3) of the Code (regarding Section 401(k) plan deferrals))
without regard to the special timing rules and special rules set forth,
respectively, in Sections 1.415(c)-2(e) and 2(g) of the Treasury Regulations,
which is the method used for determining specified employees under the Company’s
other nonqualified deferred compensation arrangements.  In addition, in the case
of any Incentive Awards which are subject to Section 409A of the Code and will
be settled by reason of a Participant’s disability, the determination of
disability will be made utilizing the definition of disability contained in
Section 409A(a)(2)(C) of the Code.

 

17.                               Amendment and Termination.

 

(a)                                 Changes to the Plan.  The Committee shall
have the power, in its discretion, to amend, suspend or terminate the Plan at
any time. The Committee may not make amendments to the Plan that increase the
benefits available under the Plan in any material respect, including, without
limitation, (i) amending the provisions of Section 6(a), (ii) increasing the
number of shares of Common Stock that may be issued, transferred or exercised
pursuant to Incentive Awards under the Plan, or (iii) changing the types or
terms of Incentive Awards that may be made under the Plan, without the approval
of the shareholders of the Company.

 

(b)                                 Changes to Incentive Awards.  Subject to
Section 6(a), the Committee, with the consent of a Participant, may make such
modifications in the terms and conditions of an Incentive Award as it deems
advisable.  Notwithstanding the foregoing, only the Board, with the consent of a
Director, may make modifications in the terms and conditions of an Option
granted to a Director.

 

(c)                                  Participant Consent.  No amendment,
suspension or termination of the Plan will, without the consent of the
Participant, alter, terminate, impair or adversely affect any right or
obligation under any Incentive Award previously granted under the Plan.

 

18.                               Effective Date of the Plan and Duration of the
Plan.

 

This Plan originally became effective following adoption by the Board and upon
approval of the Company’s shareholders at the shareholders’ annual meeting held
on October 10, 2001.  The Third Amended and Restated Plan became effective upon
approval of the Company’s shareholders at the shareholders’ annual meeting held
on May 26, 2005. On May 8, 2008, the Company’s shareholders approved the Tenet
Healthcare 2008 Stock Incentive Plan to replace the Plan.  As such, the Plan was
terminated on May 8, 2008, except with respect to Incentive Awards then
outstanding.  The Fourth Amended and Restated Plan became effective December 31,
2008 and amended the Plan to clarify its compliance with the provisions of
Section 409A of the Code.  The Fifth Amended and

 

21

--------------------------------------------------------------------------------


 

Restated Plan is effective May 9, 2012 and amends the Plan to clarify the
treatment of certain Options upon termination of employment.

 

22

--------------------------------------------------------------------------------